Case 2:12-cv-00471-CW Document 132 Filed 04/23/20 PageID.3299 Page 1 of 3




ANTHONY RAMPTON (2681)
ROGER R. FAIRBANKS (3792)
Assistant Attorneys General
SEAN D. REYES (7969)
Utah Attorney General
5110 State Office Building
Post Office Box 142477
Salt Lake City, UT 84114-2477
arampton@agutah.gov
rfairbanks@agutah.gov
Telephone: (801) 538-9610

BROCK R. BELNAP (6179)
ERIC W. CLARKE (13177)
RACHELLE SHUMWAY (8177)
Washington County Attorneys
33 North 100 West #200
St. George, Utah 84770
Brock.belnap@wcattorney.com
Eric.clarke@wcattorney.com
Rachelle.Shumway@wcattorney.com
Telephone: (435) 634-5723

  Attorneys for Plaintiffs


                     IN THE UNITED STATES JUDICIAL DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 WASHINGTON COUNTY, UTAH, a Utah
 political subdivision, and STATE OF UTAH,   Case No. 2:12-cv-00471 CW


       Plaintiffs,                                 NOTICE OF WITHDRAWAL OF
                                                   BAILEE BRINGHURST AS
 v.                                                COUNSEL FOR PLAINTIFFS BY
 UNITED STATES OF AMERICA,                         ANTHONY L. RAMPTON

                                                   Judge: Clark Waddoups
       Defendant,


 and
 Case 2:12-cv-00471-CW Document 132 Filed 04/23/20 PageID.3300 Page 2 of 3




 SOUTHERN UTAH WILDERNESS
 ALLIANCE, et al.,


        Proposed Intervenor-Defendants.


               The undersigned hereby withdraws Assistant Attorney General Bailee Bringhurst

as counsel for Plaintiffs Washington County, Utah, and the State of Utah. Ms. Bringhurst has left

employment with the Utah State Attorney General’s Office. Plaintiffs will continue to be

represented by all other counsel of record.


       DATED this 23rd day of April, 2020.

                                                    /s/ Anthony L. Rampton
                                                    Anthony L. Rampton
                                                    Assistant Attorney General




                                                2
 Case 2:12-cv-00471-CW Document 132 Filed 04/23/20 PageID.3301 Page 3 of 3




                               CERTIFICATE OF SERVICE

         I hereby certify that on April 23, 2020, the undersigned electronically transmitted the
foregoing NOTICE OF WITHDRAWAL OF BAILEE BRINGHURST AS COUNSEL FOR
PLAINTIFFS BY ANTHONY L. RAMPTON to the Clerk’s Office using the CM/ECF system
for filing and transmittal of a Notice of Electronic Filing to all counsel of record.



                                                           /s/ Anthony L. Rampton




                                               3
